PACIFIC CONTINENTAL CORPORATION
 
AMENDED AND RESTATED 2006 STOCK OPTION
 
AND EQUITY COMPENSATION PLAN
 
RECITAL
 
The original 2006 Stock Option and Equity Compensation Plan (as amended, the
“Plan”) of Pacific Continental Corporation, which authorized the grant of
500,000 shares of Common Stock, was adopted by the Board of Directors on
February 21, 2006 and approved by the shareholders on April 18, 2006.  The
number of shares authorized for issuance under the Plan was proportionally
adjusted to 550,000 as a result of the 10% stock dividend on May 29, 2007.  The
Plan was amended by the Board of Directors on March 17, 2009 to increase the
number of shares available under the Plan by 500,000.  The 2009 amendment was
approved by the shareholders on April 20, 2009.  The Plan was further amended by
the Board of Directors on January 18, 2011 to (i) add a “retirement” feature
providing that holders of Options and Stock Appreciation Rights will have five
years to exercise vested awards after retirement, (ii) require shareholder
approval for any repurchases for cash or exchanges for other securities of
outstanding “underwater” Options; (iii) clarify that Stock Appreciation Rights
that can be settled only in cash are not counted against the maximum number of
shares of Common Stock that can be issued under the Plan; and (iv) treat Stock
Appreciation Rights like Options for purposes of post-termination exercise
periods.  As of December 31, 2010, an aggregate of 1,050,000 shares of Common
Stock are authorized under the Plan of which 866,910 have been granted.
 
PLAN
 
1.           Purpose of the Plan
 
The purpose of the Plan is to enhance the value of shares of stock in Pacific
Continental Corporation for the benefit of its shareholders by providing
opportunities for employees and directors of the corporation and its
subsidiaries to participate in the corporation’s growth and success, thereby
encouraging the individuals to exert maximum efforts on behalf of the
corporation and helping to attract and retain the best available personnel for
positions of responsibility with the corporation and its subsidiaries.
 
2.           Definitions
 
As used herein, the following definitions shall apply:
 
“Award” means an Option, Restricted Stock, Restricted Stock Unit or Stock
Appreciation Right.
 
“Award Agreement” means a written agreement entered into by and between each
Grantee and Company setting forth terms and conditions relating to an Award
granted to such Grantee.  The agreement shall take such form, and contain such
terms and conditions, as shall be determined from time to time by the Committee
in its sole discretion.
 
"Board" means the board of directors of Company.
 
 
 

--------------------------------------------------------------------------------

 
“Cause” means any of the following:  (i) dishonesty in performing ones duties to
Company or a Subsidiary, (ii) willful misconduct, or a willful failure to act,
with the intent of injuring, or having the effect of injuring, the reputation,
business or business relationships of Company or a Subsidiary, or any of their
officers, directors or employees; (iii) conviction of a felony or of any crime
involving moral turpitude or that reflects unfavorably on Company or a
Subsidiary; (iv) willful or prolonged absence from work or failure for any
reason to perform duties as an Employee or Director, unless excused by Company
or a Subsidiary, whichever is the entity for which services are performed; and
(v) breach of any material terms of an employment or service agreement with
Company or a Subsidiary, including an Award Agreement.
 
"Code" means the Internal Revenue Code of 1986, as amended.
 
"Common Stock" means the no par value common stock Company.
 
"Committee" has the meaning given such term in Section 4.a.
 
"Company" means Pacific Continental Corporation, an Oregon corporation.
 
"Director" means a person elected or appointed as a member of the Board or the
board of directors of a Subsidiary.
 
“Disability” has the meaning given to such term in Code Section 22(e)(3).
 
"Employee" means a person employed by Company or a Subsidiary.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Fair Market Value" means, as of any date, the value of Common Stock determined
as follows:
 
(1)           If the Common Stock is listed on any established stock exchange or
a national market system, including without limitation The Nasdaq Stock Market,
its Fair Market Value shall be the closing sales price for such stock (or the
closing bid price, if no sales were reported) as quoted on such exchange or
system for such date (or, if such pricing information is not published for such
date, the last date prior to such date for which pricing information is
published), as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or
 
(2)           If the Common Stock is regularly quoted by recognized securities
dealers but selling prices are not reported, its Fair Market Value shall be the
mean of the closing bid and asked prices for such stock on such date, as
reported in The Wall Street Journal or such other source as the Committee deems
reliable; or
 
(3)           In the absence of an established market for the Common Stock, the
Fair Market Value shall be determined in good faith by the Committee and by
taking into account such criteria and information as is required to comply with
Code Section 409A.
 
“Grantee” means a person who has been granted an Award.
 
"Incentive Stock Option" means an Option that qualifies as an "incentive stock
option," as that term is defined in Code Section 422.
 
 
 

--------------------------------------------------------------------------------

 
 
    "Nonqualified Stock Option" means an Option, other than an Incentive Stock
Option.
 
"Option" means a right granted under the Plan to purchase Common Stock. Options
granted under this Plan may be either Incentive Stock Options or Nonqualified
Stock Options; and the term means either or both an Incentive Stock Option
and/or a Nonqualified Stock Option, as the context requires.  Each Award
Agreement shall state whether an Option subject to the agreement is an Incentive
Stock Option or a Nonqualified Stock Option.
 
"Plan" means this Pacific Continental Corporation Amended and Restated 2006
Stock Option and Equity Compensation Plan, as it may be amended from time to
time.
 
“Restricted Stock” means a share of Common Stock, issued under the Plan, that is
subject to such restrictions and conditions as are set forth in the Plan and the
related Award Agreement.
 
“Restricted Stock Unit” means a right granted under the Plan to receive a
payment in cash or Common Stock, as determined by the Committee, of an amount
equal to the Fair Market Value, on the date of exercise of the right, of one
share of Common Stock per Restricted Stock Unit.  Such Fair Market Value shall
not be increased or otherwise adjusted because of dividends or other
distributions paid at any time on or with respect to shares of stock of Company.
 
“Retirement” means, with respect to any Employee, voluntary termination of
employment after attainment of age 55 and at least 10 years of continuous
employment by the Company or any Subsidiary (but only during the time the
Subsidiary was a Subsidiary), and with respect to any Director who is not an
Employee, ceasing to be a Director for any reason (other than removal by
shareholders or removal by judicial proceeding under Section 60.324 or 60.327,
respectively, of the Oregon Business Corporation Act) after attainment of age 65
and at least five years of continuous service as a Director, in each case as
determined by the Committee in its sole discretion.
 
“SEC" means the U.S. Securities and Exchange Commission.
 
“Shareholder-Employee" means an Employee who owns, at the time an Incentive
Stock Option is granted, stock representing more than ten percent (10%) of the
total combined voting power of all classes of stock of Company or a Subsidiary.
For this purpose, the attribution of stock ownership rules of Code Section
424(d) shall apply.
 
“Stock Appreciation Right” means a right granted under the Plan to receive a
payment in cash or Common Stock, as determined by the Committee, of an amount
equal to the excess of (i) the Fair Market Value, on the date of exercise of the
right, of one share of Common Stock per Stock Appreciation Right, over (ii) the
Fair Market Value, on the date of grant of the right, of such share of Common
Stock.  Such Fair Market Value shall not be increased or otherwise adjusted
because of dividends or other distributions paid at any time on or with respect
to shares of stock of Company.  In addition, the following shall apply to Stock
Appreciation Rights (1) Amounts treated as compensation that are payable under
the Stock Appreciation Right shall be greater than the difference between the
Fair Market Value of Common Stock (disregarding lapse restrictions as defined in
Treasury Regulations §1.83-3(i)) on the date of grant of the Stock Appreciation
Right and the Fair Market Value of the Common Stock (disregarding lapse
restrictions as defined in Treasury Regulations §1.83-3(i)) on the date the
Stock Appreciation Right is exercised, with respect to the number of shares
fixed on or before the date of grant of the Stock Appreciation Right; (2) the
Stock Appreciation Right exercise price shall never be less than the Fair Market
Value of the underlying stock  (disregarding lapse restrictions as defined in
Treasury Regulations § 1.83-3(i)) on the date the Stock Appreciation Right is
granted; and (3) the Stock Appreciation Right shall not include any feature for
the deferral of compensation other than the deferral of recognition of income
until the exercise of the Stock Appreciation Right.
 
 
 

--------------------------------------------------------------------------------

 
 
    “Subsidiary" means, (i) in the case of an Incentive Stock Option, a
corporation having a relationship with Company described in Code Section 424(f),
and (ii) in the case of any other type of Award, a corporation with which
Company is considered a single employer under Code Section 414(b).
 
“Vest” means that the Grantee has satisfied all conditions precedent imposed by
the Plan and the related Award Agreement to his right to exercise an Option, to
hold Restricted Stock free of any obligation to forfeit or retransfer the same
to Company or to receive payments under a Restricted Stock Unit or Stock
Appreciation Right.
 
3.           Stock Subject to Plan
 
a.           General.  Subject to the adjustments provided in Section 16, the
maximum number of shares of Common Stock that may be subject to Awards of all
types shall be one million fifty thousand (1,050,000).  For purposes of the
foregoing sentence, shares of Common Stock that are or were made subject to an
Award of Restricted Stock, Restricted Stock Units or  Stock Appreciation Rights
that will or may be settled in stock shall be counted against such number,
unless and until the Grantee has forfeited rights in such Award by failing to
satisfy any condition to Vesting, and shares of Common Stock that are or were
made subject to an Award of Stock Appreciation Rights to be settled only in cash
shall not count against such number.   The aggregate number of shares of Common
Stock that may be issued under Incentive Stock Options shall equal the maximum
number of shares of Common Stock that may be subject to Awards, as described in
the first sentence of this Section 3.a, reduced by the number of shares of
Common Stock that have been made subject to other types of Awards.
 
b.           Unused Shares.  If any shares of Common Stock subject to an Award
are not issued (for example, because the Award is forfeited or cancelled, or the
Award is settled in cash, or a portion of the Award is used to satisfy
applicable tax withholding obligations), then such shares shall again be
available to be made subject to Awards.
 
4.           Administration of the Plan
 
a.           The Committee.  The power and authority to administer the Plan is
vested in a committee (the "Committee") in accordance with this Section 4.  The
Committee shall be selected by the Board and shall consist of at least three
directors, each of whom shall be a “non-employee director” within the meaning of
Rule 16b-3 promulgated under the Securities Exchange Act of 1934, as amended,
and an “outside director” within the meaning of Section 162(m) of the Code.  If
the Committee does not exist or the Board, for any reason determined by it,
desires to directly administer the Plan, then the Board may take any action
under the Plan that would otherwise be the responsibility of the
Committee.  Once appointed, the Committee shall continue to serve until
otherwise directed by the Board.  From time to time, the Board may increase the
size of the Committee and appoint additional members, remove members (with or
without cause), appoint individuals in substitution therefor, and fill vacancies
however caused. The Committee shall select one of its members as chairman, and
shall hold meetings at such times and places as the chairman or a majority of
the Committee may determine.
 
 
 

--------------------------------------------------------------------------------

 
 
    b.           Delegation of Responsibilities.  Except to the extent
prohibited by applicable law or the applicable rules of a stock exchange, the
Committee may delegate all or some of its power and authority to administer the
Plan to one or more of its members, or to any other person or persons selected
by it.  The Committee may revoke such delegation at any time.
 
c.           Reports.  At least annually, the Committee shall present a written
report to the Board setting forth the following information relating to Awards
granted since the date of the last such report:  the date or dates of each such
Award; the type of each such Award; the number of shares subject to each such
Award; and the exercise price for, and Fair Market Value on the date of grant
of, shares of Common Stock subject to Awards.
 
d.           Powers of the Committee.  Subject to the terms and conditions
explicitly set forth in the Plan, the Committee shall have the authority and
discretion to do the following:
 
(1)           determine the persons to whom Awards are to be granted, the times
of grant, and the number of shares subject to each Award;
 
(2)           determine the exercise price for shares of Common Stock to be
issued pursuant to the exercise of an Option; the purchase price, if any, of
Restricted Stock; and the Fair Market Value of Common Stock used to determine
the amount required to be paid under a Restricted Stock Unit or Stock
Appreciation Right;
 
(3)           determine all other terms and conditions (which need not be
identical between or among Grantees) of each Award;
 
(4)           modify or amend the terms of any Award previously granted, or
grant substitute Options, subject to the provisions of Sections 14 and 19;
 
(5)           cancel or suspend Awards, subject to the restrictions imposed by
Section 19;
 
(6)           interpret the Plan;
 
(7)           authorize any person or persons to execute and deliver Award
Agreements, or to take any other actions deemed by the Committee to be necessary
or appropriate, to effectuate the grant of Awards;
 
(8)           waive any conditions to Vesting; and
 
(9)           make all other determinations, and take all other actions that the
Committee deems necessary or appropriate, to administer the Plan in accordance
with its terms and conditions.
 
All decisions, determinations and interpretations of the Committee relating to
the Plan and Awards shall be final and binding upon all persons, including all
Grantees and any other persons interested in any Awards, unless otherwise
expressly determined by a vote of a majority of the entire Board. No member of
the Committee or the Board shall be liable to any person for any action or
determination made in good faith with respect to the Plan or any Awards.
 
 
 

--------------------------------------------------------------------------------

 
 
e.           Section 16(b) Compliance and Bifurcation of Plan.  It is the
intention of Company that the Plan comply in all respects with Rule 16b-3 under
the Exchange Act, and the Plan shall be construed in favor of its so
complying.  If any Plan provision is determined to not comply with such Rule
16b-3, the provision shall be deemed null and void.  Notwithstanding any
contrary provisions of the Plan, the Board, in its absolute discretion, may
bifurcate the Plan so as to restrict, limit or condition the use of any
provision of the Plan with respect to participants who are officers and
directors subject to Section 16(b) of the Exchange Act, without so restricting,
limiting, or conditioning the use of such provision of the Plan with respect to
other participants.
 
5.           Eligibility
 
All Employees and Directors are eligible to be selected to be granted an
Award.  Notwithstanding any contrary provisions of this Plan, a Director who is
not also an Employee may not be selected to be granted an Incentive Stock
Option.
 
6.           Granting of Awards
 
a.           General.  Only Employees and Directors selected by the Committee,
in its sole discretion, shall be granted Awards.  An Award may consist solely of
Incentive Stock Options, Nonqualified Stock Options, Restricted Stock,
Restricted Stock Units, Stock Appreciation Rights or any combination of the
foregoing.  All Awards are subject to the terms and conditions of the Plan.
 
b.           Award Agreement.  Each Award shall be evidenced by an Award
Agreement that sets forth the terms and conditions of the Award.  A person who
is granted an Award shall have no rights under the Award unless and until such
person duly executes and delivers to Company an Award Agreement.  An Award shall
expire, and the Company shall have no further obligations with respect thereto,
if the person does not so execute and deliver an Award Agreement within any
period of time prescribed by the Company.
 
c.           Consideration.  The Committee shall determine the form and amount,
if any, of consideration required to be paid by a Grantee with respect to an
Award.  Such consideration may take the form of cash, property, shares of Common
Stock or services.
 
d.           Arrangements to Cancel Restricted Stock.  Company may make such
arrangements as it deems necessary or appropriate to hold shares of Restricted
Stock in escrow until Grantee satisfies all conditions to Vesting and to
automatically cancel such shares if Grantee fails to satisfy such conditions.
 
7.           Vesting of Awards
 
The Committee may impose any terms and conditions on the Vesting of an Award
that it determines to be appropriate, including requiring the Grantee to
continue to provide services as an Employee or Director for a specified period
of time or to meet performance goals established by the Committee.  Such terms
and conditions shall be set forth in an Award Agreement.
 
8.           Exercise and Settlement of Awards
 
a.           Options. Grantee shall pay the full exercise price for shares of
Common Stock purchased under an Option, at the time the Option is exercised, in
cash or other consideration of comparable value deemed acceptable by the
Committee (including by tendering, by either actual delivery of shares or by
attestation, shares of Common Stock acceptable to the Committee and valued at
Fair Market Value as of the date of exercise), or in any combination thereof, as
determined by the Committee.  The Committee may permit a Grantee to elect to pay
the exercise price upon the exercise of an Option by irrevocably authorizing a
third party to sell shares of Common Stock (or a portion of the shares of Common
Stock sufficient to pay the exercise price) acquired upon exercise of the Option
and remit to Company the sale proceeds therefrom sufficient to pay the entire
exercise price and any tax withholding resulting from such exercise.
 
 
 

--------------------------------------------------------------------------------

 
 
b.           Restricted Stock.  Company shall take such actions as it determines
to be reasonably necessary to release Restricted Stock from forfeiture
restrictions as soon as practicable after the Restricted Stock Vests.
 
c.           Other Awards.  Company shall settle payment of any amounts due
under a Restricted Stock Unit or Stock Appreciation Right upon exercise of such
right by the Grantee; provided, however, that notwithstanding any contrary
provisions of the Plan, Restricted Stock Units that become Vested shall be
settled by payment of amounts owed thereunder on or before the later of (i) the
date that is two and one-half (2 ½) months after the end of the Grantee’s first
taxable year in which such amounts are no longer subject to a substantial risk
of forfeiture, or (ii) the date that is two and one-half (2 ½) months after the
end of the first taxable year of the person for whom the Grantee performed
services in which such amounts are no longer subject to a substantial risk of
forfeiture.
 
9.           Terms Applicable to Options
 
a.           Limit on Value of Options Granted.  Subject to Section 3.c, any
number of Options may be granted from time to time to a person eligible to
receive the same hereunder, except that in the case of Incentive Stock Options
the aggregate Fair Market Value (determined as of the date each Option is
granted) of all shares of Common Stock with respect to which Incentive Stock
Options become exercisable for the first time by the Grantee in any one calendar
year (under all incentive stock option plans of Company and all Subsidiaries
taken together) shall not exceed $100,000.
 
b.           Exercise Price.  The exercise price for shares of Common Stock
subject to an Option shall not be less than 100% of the Fair Market Value of a
share of Common Stock as of the date of grant of the Option; provided, however,
that in the case of an Incentive Stock Option granted to an Employee who
immediately before the grant of such Incentive Stock Option is a
Shareholder-Employee, the Incentive Stock Option exercise price shall be at
least 110% of the Fair Market Value of the Common Stock as of the date of grant
of the Incentive Stock Option.
 
c.           Term of Option.  No Incentive Stock Option granted under the Plan
shall in any event be exercisable after the expiration of ten (10) years from
the date such Option is granted; provided, however, that in the case an
Incentive Stock Option granted to an Employee who immediately before such
Incentive Stock Option is granted is a Shareholder-Employee, the term of such
Incentive Stock Option shall be for not more than five (5) years from the date
such Option is granted.  Subject to the foregoing and other applicable
provisions of the Plan, the Committee shall determine the term of each Option in
its sole discretion.
 
d.           Exercise During Lifetime of Grantee.  During the lifetime of a
Grantee, only the Grantee may exercise such Option.
 
 
 

--------------------------------------------------------------------------------

 
 
10.           Termination of Employment or Directorship
 
(a)           Unvested Awards.  Grantee shall forfeit all rights in, to and
under all Awards that have not Vested prior to the time the Grantee first ceases
to be an Employee or Director.  Such forfeiture shall occur without the need for
further action by any person.
 
(b)           Vested Awards Other than Options and Stock Appreciation
Rights.  All Awards, other than Options and Stock Appreciation Rights, that are
Vested at the time a Grantee first ceases to be an Employee or Director shall be
settled immediately.
 
(c)           Vested Options and Stock Appreciation Rights.  Options and Stock
Appreciation Rights that are Vested at the time a Grantee first ceases to be an
Employee or Director other than due to Retirement shall terminate on, if not
exercised before, the earlier of (i) the same day of the third month after the
date of termination of his status as an Employee or Director, or (ii) the
expiration date of the Option or Stock Appreciation Right provided in the Award
Agreement.  Notwithstanding the immediately preceding sentence:
 
(i)           Upon the death of a Grantee who at the time of his death is and
has been an Employee or Director at all times since the date of grant of the
Option or Stock Appreciation Right, an Option or Stock Appreciation Right that
is Vested at such time shall terminate, and may no longer be exercised, on the
earlier of (a) one year after the date of death of the Grantee or at such later
date as the Committee may set, in is sole discretion; or (b) the expiration date
of the Option or Stock Appreciation Right provided in the Award Agreement,
except that if the expiration date of an Option or Stock Appreciation Right
should occur during the 90-day period immediately following the Grantee’s death,
such Option or Stock Appreciation Right shall terminate, and may no longer be
exercised, at the end of such 90-day period. The Option or Stock Appreciation
Right shall be exercisable at any time prior to such termination by the
Grantee's estate, or by any person or persons who acquire the right to exercise
the Option or Stock Appreciation Right by bequest, inheritance or otherwise by
reason of the death of the Grantee;
 
(ii)           If a Grantee ceases to be an Employee or Director at any time
during the Option or Stock Appreciation Right period by reason of a Disability
and the Grantee has been an Employee or Director at all times since the date of
grant of the Option or Stock Appreciation Right, an Option or Stock Appreciation
Right that is Vested at such time shall terminate, and may no longer be
exercised, on the earlier of (i) one year after the date the Grantee ceases to
be an Employee or Director, or (ii) the expiration date of the Option or Stock
Appreciation Right provided in his Award Agreement;
 
(iii)           If a Grantee ceases to be an Employee or Director at any time
during the Option or Stock Appreciation Right period under circumstances that
qualify as a Retirement, an Option or Stock Appreciation Right that is Vested at
such time shall terminate, and may no longer be exercised, on the earlier of
(i) five years after the date the Grantee ceases to be an Employee or Director,
or (ii) the expiration date of the Option or Stock Appreciation Right provided
in the Award Agreement.
 
(iv)           If Grantee ceases to be an Employee or Director for Cause, then
all Options and Stock Appreciation Rights that are Vested at such time shall
terminate, and may no longer be exercised, immediately upon his ceasing to be an
Employee or Director; and
 
 
 

--------------------------------------------------------------------------------

 
 
(v)           Nonqualified Stock Options and Stock Appreciation Rights granted
to a person who is a Director but who ceases thereafter to be a Director (other
than due to death, Disability or Retirement) shall expire at such time as the
Committee shall determine, but in no event more than six (6) months after the
person ceases to be a Director, and shall otherwise be exercisable on such terms
and conditions as the Committee shall determine.
 
(d)           Permitted Absences From Work.  A person shall not be treated as
ceasing to be an Employee or Director if the interruption of his services as
such is caused by military leave, sick leave or any other bona fide leave of
absence approved by Company or a Subsidiary, whichever is the entity for which
the person performs services; provided, however, that in the case of Incentive
Stock Options, the foregoing is subject to any restrictions of laws or
regulations applicable to such options.
 
11.           Compliance with Applicable Law
 
Shares of Common Stock shall not be issued pursuant to the Plan or any Award
granted thereunder, unless the issuance and delivery of the shares will not
violate, and can otherwise be done in a manner that complies with, the
provisions of applicable law (including, without limitation, the Securities Act
of 1933, as amended, and the Exchange Act), and the rules regulations of any
stock exchange on which the Common Stock may then be listed.  Issuance of shares
of Common Stock is further subject to the approval of counsel for Company with
respect to such compliance.
 
12.           Tax Compliance
 
Company, in its sole discretion, may take any actions that it deems to be
necessary or advisable to comply with all tax reporting and withholding
requirements applicable to Awards under law, including, but not limited to,
withholding or causing to be withheld from any form of compensation or other
amount due a Grantee such amounts as Company determines is required to be
withheld.
 
13.           Non-Transferability
 
No Award or rights under an Award may be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner, other than by will or by the laws of
descent or distribution if permitted herein.  Restricted Stock, may be sold,
pledged, assigned, hypothecated, transferred, or disposed of only after such
shares Vest.
 
14.           Merger, Sale of Assets, Etc.
 
Except as otherwise provided in the Award Agreement, in the event of a merger or
other reorganization of Company with and into another corporation following
which Company does not survive (other than a reorganization where the ownership
of the surviving company is substantially the same as that of Company
immediately before the reorganization), or in the event of a proposed sale of
all or substantially all of the assets of Company, or in the event of a proposed
dissolution or liquidation of Company, then all Awards shall immediately Vest as
of the date of the closing of such transaction, unless the Committee elects to
Vest the Awards as of an earlier date.  Notwithstanding the immediately
preceding sentence, if the surviving, successor or acquiring corporation in the
transaction (or its parent) agrees to replace Awards with rights to its shares
that confer substantially the same benefits as those represented by the Awards,
as determined by the Committee, then the Awards shall not Vest but shall be so
replaced. The Committee shall notify each Grantee in writing of any action to
Vest or replace Awards hereunder not less than sixty (60) days prior to the
expected closing date of the transaction that prompts such action.
 
 
 

--------------------------------------------------------------------------------

 
 
15.           Rights as a Shareholder
 
No person shall have any rights as a Shareholder by reason of an Award until and
unless Company actually issues and delivers shares of Common Stock to such
person pursuant to the Award.  In the case of Restricted Stock, the Grantee
thereof shall have all the rights of a shareholder (including voting, dividend
and liquidation rights) with respect to shares of Restricted Stock that are
issued and delivered to the Grantee, until such shares are forfeited or
reacquired by the Company in accordance with the terms of the Award.
 
16.           Adjustments Upon Changes in Capitalization
 
Subject to any required action by the shareholders of Company, the number of
shares of Common Stock subject to Awards, the number of shares of Common Stock
available for grants under additional Awards, the exercise price for shares of
Common Stock specified in each outstanding Option, and the value of Common Stock
used to determine amounts required to be paid under Restricted Stock Units and
Stock Appreciation Rights shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split or other subdivision or consolidation of shares, the payment of any stock
dividend (but only on the Common Stock) or any other increase or decrease in the
number of such shares of Common Stock effected without receipt of consideration
by Company; provided, however, that conversion of any convertible securities of
Company shall not be deemed to have been "effected without receipt of
consideration." The Committee shall make such adjustments and its determination
in that respect shall be final, binding and conclusive.  No Incentive Stock
Option shall be adjusted by the Committee pursuant to this Section 16 in a
manner that causes the Incentive Stock Option to fail to continue to qualify as
an “incentive stock option” within the meaning of Code Section 422.  Except as
otherwise expressly provided in this Section 16, no Grantee shall have any
rights by reason of any stock split or other subdivision or consolidation of
shares, any payment of a stock dividend, or any other increase or decrease in
the number of such shares of Common Stock.  Except as otherwise expressly
provided in this Section 16, any issuance by Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall not
affect the number of shares or price of Common Stock subject to any Award, and
no adjustments in Awards shall be made by reason thereof.  The grant of an Award
shall not affect in any way the right or power of Company to adjust, reclassify,
reorganize or change its capital or business structure.
 
17.           Term of the Plan
 
The Plan shall become effective on the earlier of the date it is (i) adopted by
the Board; or (ii) approved by the shareholders. Revisions and amendments to the
Plan requiring the approval of shareholders of Company, as described in Section
19, shall be effective when approved by the shareholders.  Subject to Section
19, the Plan shall be unlimited in duration.  In the event the Plan is
terminated as provided in Section 19, it shall remain in effect with respect to
any Awards granted under it that are outstanding at the time of such
termination.  Notwithstanding the foregoing provisions of this Section 17, to
the extent required by the Code, no Incentive Stock Option may be granted under
the Plan on a date that is more than ten (10) years from the date the Plan (or
amendment increasing shares available under the Plan) is adopted or, if earlier,
the date the Plan (or amendment increasing shares available under the Plan) is
approved by shareholders.
 
 
 

--------------------------------------------------------------------------------

 
 
18.           No Right to Employment
 
Neither the adoption of the Plan nor the granting of an Award shall (i) confer
upon any person a right to be employed by or to provide services to Company or
any Subsidiary, or to continue such employment or service; or (ii) interfere in
any way with the right of a person, or the right of Company or a Subsidiary, to
terminate such employment relationship or service at any time.
 
19.           Amendment or Early Termination of the Plan
 
a.           Amendment or Early Termination.  The Board may terminate the Plan
at any time. The Board may amend the Plan from time to time in such respect as
the Board deems advisable, except that, without proper approval of the
shareholders of Company, no such revision or amendment shall:
 
(1)           increase the number of shares of Common Stock subject to the Plan,
other than in connection with an adjustment under Section 16; or
 
(2)           modify the Plan in a manner that would require shareholder
approval under any applicable laws or regulations.
 
b.           Modification and Amendment of Awards. The Board or Committee may
modify or amend outstanding Awards granted under the Plan, provided, however
that the modification or amendment shall not, without the consent of the
Grantee, impair or diminish any of his rights or any of the obligations of
Company under such Award. Except as otherwise provided in this Plan, no
outstanding Award shall be terminated without the consent of the
Grantee.  Unless the Grantee otherwise agrees, any changes or adjustments made
to outstanding Incentive Stock Options granted under this Plan shall be
prospective only and shall be made in a manner that will not constitute a
"modification," as defined in Code Section 424(h), and will not cause such
Incentive Stock Options to fail to qualify as “incentive stock options” under
Code Section 422.
 
c.           Re-pricing or Repurchase of Options.  The exercise price of
outstanding Options may not be changed, and the Company may not conduct any
offer to purchase outstanding Options for cash or exchange outstanding Options
for other securities at a time when the exercise price of the outstanding
Options exceeds the Fair Market Value of the Common Stock covered by the
Options, except (i) with the approval of shareholders of Company, or (ii) as
otherwise required or permitted in the Plan.
 
20.           Nature of Awards
 
All Awards are unfunded and unsecured obligations of Company.  Any bookkeeping
entries maintained by Company with respect to Awards are merely for the
convenience of Company.  Company is not required to segregate any assets that
may at any time represent an Award and no Grantee or other person shall have any
rights or interests in any particular assets of Company by reason of an
Award.  A Grantee is a mere general unsecured creditor of Company with respect
to an Award.
 
 
 
 

--------------------------------------------------------------------------------

 
 
21.           IRC Section 409A
 
The provisions of this Plan are intended to comply with Section 409A of the U.S.
Internal Code of 1986, as amended, U.S. Treasury regulations issued thereunder,
and related U.S. Internal Revenue Service guidance ("409A Rules").  Such
provisions will be interpreted and applied in a manner consistent with the 409A
Rules so that payments and benefits provided to Employee hereunder will not, to
the greatest extent possible, be subject to taxation under such Section
409A.  Notwithstanding any contrary provisions hereof, this Plan may be amended
if and to the extent Bank determines that such amendment is necessary to comply
with the 409A Rules.
 
22.           Construction of Certain Terms
 
The term “Section” or “Sections,” as used herein, shall mean a Section or
Sections of this Plan, unless otherwise required by the context.  The masculine
form of words shall include the feminine, and vice-versa, as required by the
context.
 
*   *   *   *   *
 

 
 

--------------------------------------------------------------------------------

 

CERTIFICATE OF ADOPTION
 
I certify that the foregoing Plan was duly adopted by the Compensation Committee
of the board of directors of Pacific Continental Corporation on February 21,
2006 and duly approved by the shareholders of Pacific Continental Corporation on
April 18, 2006.
 
I further certify that amendments to the Plan were approved by the Board of
Directors and, as required, by the shareholders at the following duly held
meetings:
 
By the Board of Directors on October 17, 2006
 
By the Board of Directors on March 17, 2009
 
By the Shareholders on April 20, 2009
 
By the Board of Directors on January 18, 2011
 


 


 
Shannon Coffin, Secretary
 

 
 

--------------------------------------------------------------------------------

 
